Name: Commission Regulation (EC) NoÃ 1087/2005 of 8 July 2005 amending Council Regulation (EC) NoÃ 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq
 Type: Regulation
 Subject Matter: oil industry;  Asia and Oceania;  European construction;  international affairs;  trade
 Date Published: nan

 9.7.2005 EN Official Journal of the European Union L 177/32 COMMISSION REGULATION (EC) No 1087/2005 of 8 July 2005 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96 (1), and in particular Article 11(b) thereof, Whereas: (1) Annex IV to Regulation (EC) No 1210/2003 lists the natural and legal persons, bodies or entities associated with the regime of former President Saddam Hussein covered by the freezing of funds and economic resources under that Regulation. (2) On 22 June 2005, the Sanctions Committee of the UN Security Council decided to amend the list comprising Saddam Hussein and other senior officials of the former Iraqi regime, their immediate family members and the entities owned or controlled by them or by persons acting on their behalf or at their direction, to whom the freezing of funds and economic resources should apply. Therefore, Annex IV should be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 1210/2003 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2005. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 169, 8.7.2003, p. 6. Regulation as last amended by Commission Regulation (EC) No 1566/2004 (OJ L 285, 4.9.2004, p. 6). ANNEX Annex IV to Regulation (EC) No 1210/2003 is amended as follows: The following natural person shall be added: Muhammad Yunis Ahmad (alias (a) Muhammad Yunis Al-Ahmed, (b) Muhammad Yunis Ahmed, (c) Muhammad Yunis Ahmad Al-Badrani, (d) Muhammad Yunis Ahmed Al-Moali). Addresses: (a) Al-Dawar Street, Bludan, Syria, (b) Damascus, Syria, (c) Mosul, Iraq, (d) Wadi Al-Hawi, Iraq, (e) Dubai, United Arab Emirates, (f) Al-Hasaka, Syria. Date of birth: 1949. Place of birth: Al-Mowall, Mosul, Iraq. Nationality: Iraqi.